EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Getz on 05/31/2022. Amendments were made to fix a typographical problem and to resolve 35 USC 112 issues.

The application has been amended as follows: 

Claim 3. 	The method of claim 1, wherein the plurality of different frequency bands includes a first frequency band having a first duration sampling window and a second frequency band having a second duration sampling window, wherein the second duration sampling window is greater than the first duration sampling window.

Claim 9. 	The method of claim 1, wherein the determined coherence value indicative of the subject's autoregulation state in each respective different frequency band is representative of substantially all the frequencies in that frequency band, and the peak coherence value is the largest of the determined coherence values from the plurality of different frequency bands. 


Claim 17. 	The apparatus of claim 16, wherein the plurality of different frequency bands includes a first frequency band having a first duration sampling window and a second frequency band having a second duration sampling window, wherein the second duration sampling window is greater than the first duration sampling window. 

Claim 23. 	The apparatus of claim 16, wherein the determined coherence value indicative of the subject's autoregulation state in each respective different frequency band is representative of substantially all the frequencies in that frequency band, and the peak coherence value is the largest of the determined coherence values from the plurality of different frequency bands.

Claim 34, line 17, the second appearance of “of different” was deleted. 

The following is an examiner’s statement of reasons for allowance: In regard to related arts, Brady (USPUPUB 2010/0010322) teaches a method and a system for determining cerebrovascular autoregulation in a patient (Figs. 1-4) comprises a cerebral oximeter / near-infrared spectrometer (NIRS) (element 102, Fig. 1) obtains venous oxygen content measurements of blood within the patient's brain in a plurality of times ([0026]); a blood pressure monitoring device (element 106, Fig. 1) obtains arterial blood pressure measurements of the patient at a plurality of times substantially synchronously with the oxygen content measurements ([0027]); a signal processing unit (element 108, Fig. 1) calculates a linear correlation coefficient, cerebral oximeter index (COx), based on the oxygen content signal and the arterial blood pressure signal in a time domain for a plurality of times ([0027])/ correlates the blood pressure and the venous oxygen content measurements in a time domain (Fig. 2), wherein the correlation coefficient(s) indicative of a cerebrovascular autoregulation state ([0014]); and low frequencies should be chosen for analysis of COX based on at least the findings of a frequency-domain analysis of coherence between NIRS and ABP ([0054-0055]). Sethi et al. (USPGPUB 2014/0073888) teaches a method and a system for monitoring cerebrovascular autoregulation (Figs. 1-3) comprises an oximeter generates regional oxygen saturation (RSO2) or hemoglobin (SpO2) signals (element 110, Fig. 1); a blood pressure sensor generates blood pressure signals (element 105, Fig. 1); a controller (element 115, Fig. 1) determines the cerebral autoregulation status of the patient is to derive a cerebral oximetry index (Cox) measurement for the patient based on a linear correlation, a regression line between oxygen saturation and blood pressure, and the slope of the regression line may indicate the autoregulation status (Fig. 2). Addison et al. (USPGPUB 2017/0000423 – applicant cited) teaches a method and a system for monitoring cerebrovascular autoregulation (Figs. 1-9) comprises a regional oxygen saturation sensor (element 14, Fig. 1); a blood pressure sensor (element 12, Fig. 1); a controller (element 16, Fig. 1) derives a cerebral oximetry index (COx) by determining a linear correlation between blood pressure measurements and oxygen saturation measurements (Fig. 2 and [0024]); the controller determines a phase difference between the blood pressure signal and the oxygen saturation signal and utilizes the phase difference to determine whether the COx value is reliable or unreliable (Figs. 3-6); and the phase difference may be determined based on a cross-wavelet transform of the blood pressure signal and the oxygen saturation signal (Figs. 7-8). However, the prior art of record does not teach or suggest “determining frequency domain tissue oxygen parameter values by performing a first frequency domain transformation of the first signals; determining frequency domain blood pressure values by performing a second frequency domain transformation of the second signals; determining a coherence value indicative of the subject's autoregulation state in each of a plurality of different frequency bands using the frequency domain tissue oxygen parameter values and the frequency domain blood pressure values; and determining a peak coherence value indicative of the subject's autoregulation state based on the determined coherence value from each of the plurality of different frequency bands”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/           Primary Examiner, Art Unit 3791